1

2

3

4

5
     Attorneys for Plaintiffs, ESTATE OF MICHAEL ANTHONY PEREZ, ERIKA
6    EDITH PEREZ, Del.P., Da.P., Div.P., and D.M.
7
                         UNITED STATES DISTRICT COURT
8

9                      CENTRAL DISTRICT OF CALIFORNIA
10   THE ESTATE OF MICHAEL ANTHONY ) Case No.: 8:18-cv-00028-JVS-KES
11   PEREZ, and M.A.P., JESUZ RAMIREZ, )
     MONIQUE PEREZ, ERIKA EDITH               ) ORDER RE DISMISSAL WITH
12   PEREZ, Del. P., Da.P., Div.P., and D.M., ) PREJUDICE
13                                            )
                Plaintiffs,                   )
14      v.                                    )
15                                            )
     CITY OF ORANGE, THOMAS                   )
16   KISELA, CARLOS GUTIERREZ, and            )
17   DOES 1 through 10, inclusive,            )
                                              )
18              Defendants.                   )
19                                            )
20

21

22

23

24

25

26

27

28

                                            1
     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
1          Having reviewed the Stipulation of the Parties and good cause appear, IT IS
2    HEREBY ORDERED that the above-captioned action be dismissed with prejudice in
3    its entirety as to all defendants, each side to bear its/his/her own fees and costs.
4          IT IS SO ORDERED.
5

6    Dated: August 8, 2019
7                                             ______________________________
                                              Hon. James V. Selna
8                                             Judge of the United States District Court
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
     ORDER ON STIPULATION OF DISMISSAL WITH PREJUDICE; [PROPOSED] ORDER
